Citation Nr: 1025309	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-05 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
prior to December 14, 2009, and to an initial rating greater than 
20 percent thereafter, for radiculopathy of the right lower 
extremity.

2.  Entitlement to an initial rating greater than 10 percent 
prior to December 14, 2009, and to an initial rating greater than 
60 percent thereafter, for radiculopathy of the left lower 
extremity.

3.  Entitlement to an extraschedular rating for radiculopathy of 
the right and left lower extremities.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to October 1991.

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2007 rating decision by a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was received 
in July 2007, a statement of the case was issued in December 
2007, and a substantive appeal was received in February 2008.  

In June 2009, the Veteran testified at a travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of the hearing is of record.  

This matter was previously before the Board in September 2009, 
and was remanded for further development.  In March 2010, the RO 
increased the Veteran's disability rating for left lower 
extremity from 10 percent to 60 percent, and for the right lower 
extremity from 10 percent to 20 percent, both effective December 
14, 2009.

In May 2010, VA received the representative's Informal Hearing 
Presentation, which contends that the Veteran's appeal also 
entails the issue of entitlement to a TDIU.  The Veteran also is 
in receipt of Social Security Administration (SSA) disability 
benefits for his lumbar spine (which is associated with his 
peripheral neuropathy).  See Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  Therefore, the Board finds that the issue of 
entitlement to a TDIU has been raised by the record.  
Accordingly, for purposes of clarity, this issue is listed on the 
first page of this decision.

The issue of entitlement to special monthly compensation 
for loss of use of the left lower extremity has been 
raised by the representative's May 2010 Informal Hearing 
Presentation, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issues of entitlement to extraschedular ratings for 
radiculopathy of the right and left lower extremities and 
entitlement to a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From August 31, 2006, the Veteran's radiculopathy of the 
right lower extremity is manifested by moderate incomplete 
paralysis.

2.  From August 31, 2006 to December 14, 2009, the Veteran's 
radiculopathy of the left lower extremity was manifested by 
moderate incomplete paralysis.

3.  From December 14, 2009, the Veteran's radiculopathy of the 
left lower extremity is manifested by severe incomplete paralysis 
with muscular atrophy and foot drop.

4.  The Veteran's radiculopathy of the right and left lower 
extremities has not been manifested by complete paralysis, such 
as no active movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent (but no higher) 
for the Veteran's radiculopathy of the right lower extremity have 
been met for the period from August 31, 2006.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.124a, Diagnostic Code 8520 (2009).

2.  The criteria for an evaluation of 20 percent (but no higher) 
for the Veteran's radiculopathy of the left lower extremity have 
been met for the period from August 31, 2006 to December 14, 
2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.124a, Diagnostic Code 8520 (2009).

3.  The criteria for an evaluation in excess of 60 percent for 
the Veteran's radiculopathy of the left lower extremity have not 
been met for the period from December 14, 2009.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in January 2007.  This notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence, as well as provided information regarding disability 
ratings and effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In any event, where an underlying claim 
for service connection has been granted and there is disagreement 
as to "downstream" questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or address 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).

The Board notes that in Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court clarified VA's notice obligations in increased 
rating claims.  The instant appeal originates, however, from a 
rating decision granting service connection and assigning initial 
ratings.  Consequently, Vasquez-Flores is inapplicable.  
Furthermore, the Board notes that the United States Court of 
Appeals for the Federal Circuit recently vacated the holding of 
the Veteran's Court in Vazquez-Flores, which required the VA to 
notify a veteran of alternative diagnostic codes or potential 
"daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Nevertheless, the Veteran was provided 
Vasquez-Flores notice in July 2008.  His claim was readjudicated 
in March 2010 via an RO rating decision, as well as subsequent 
supplemental statements of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim is 
sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service 
treatment records, VA treatment records, private treatment 
records, and Social Security Administration (SSA) records are on 
file.  There is no indication of relevant, outstanding records 
which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded medical examinations in connection with 
this appeal in February 2007 and December 2009.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports are 
thorough and contain sufficient information to decide the issues 
on appeal.  Thus, the Board finds that further examination is not 
necessary.

The Board finds there was substantial compliance with its 
September 2009 remand instructions.  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008) (holding that only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance); see also Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (holding that there was no Stegall 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination 'more 
than substantially complied with the Board's remand order').  In 
this regard, a VA medical examination was administered in 
December 2009 and additional VA and private treatment records and 
SSA records were obtained.  Therefore, the Board will proceed to 
review and decide the claims based on the evidence that is of 
record.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issues on appeal and the appellant 
is not prejudiced by a decision on the claims at this time.

Increased Rating

Briefly, the Veteran contends that the severity of his service-
connected radiculopathy of the right and left lower extremities 
warrant higher disability ratings.  

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The assignment of a particular diagnostic code is dependent on 
the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  In reviewing the claim for a higher rating, the 
Board must consider which diagnostic code or codes are most 
appropriate for application in the Veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

The Veteran's radiculopathy of the right and left lower 
extremities has been rated under 38 C.F.R. § 4.124a, Diagnostic 
Code 8599-8520.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen.  38 
C.F.R. § 4.27.  When an unlisted disease, injury, or  residual 
condition is encountered, requiring rating by analogy, the  
diagnostic code number will be ``built-up'' as follows: The first 
2  digits will be selected from that part of the schedule most 
closely  identifying the part, or system, of the body involved; 
the last 2 digits  will be ``99'' for all unlisted conditions.  
Id.  

The RO has evaluated the Veteran's radiculopathy of the bilateral 
lower extremities under Diagnostic Code 8520 (paralysis of the 
sciatic nerve) by analogy.  Under Diagnostic Code 8520, a 10 
percent disability rating is warranted for mild incomplete 
paralysis of the sciatic nerve; a 20 percent disability rating is 
warranted for moderate incomplete paralysis; a 40 percent 
evaluation is warranted for moderately severe incomplete 
paralysis; a 60 percent evaluation is warranted for severe 
incomplete paralysis with marked muscular atrophy; and a 80 
percent evaluation is warranted for complete paralysis, when the 
foot dangles and drops, no active movement possible of muscles 
below the knee, flexion of knee weakened or (very rarely) lost.

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete paralysis" 
indicates a degree of lost or impaired function which is 
substantially less than that which results from complete 
paralysis of these nerve groups, whether the loss is due to the 
varied level of the nerve lesion or to partial nerve 
regeneration.  38 C.F.R. § 4.124a.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  Id.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It should 
also be noted that use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating. 38 C.F.R. §§ 4.2, 4.6. 

Factual Background and Analysis

The present appeal involves the Veteran's claim that the severity 
of his service-connected radiculopathy of the right and left 
lower extremities warrants higher disability ratings.  
Historically, service connection was granted in March 2007, and 
assigned a 10 percent disability rating for each extremity, 
effective August 31, 2006.  Subsequently, a March 2010 rating 
decision increased the disability rating for the left lower 
extremity from 10 percent to 60 percent, and for the right lower 
extremity from 10 percent to 20 percent, both effective December 
14, 2009.  As the maximum schedular ratings were not assigned, 
these issues remain in appellate status.  AB v. Brown, 6 Vet. 
App. 35 (1993).

Private treatment records reflect the Veteran's ongoing 
complaints of and treatment for his bilateral lower extremity 
disability.  A private treatment record from February 2005 states 
that the Veteran had complaints of low back pain radiating to his 
bilateral lower extremities, which had been present for 
approximately six months.  At that time, the Veteran denied any 
numbness or weakness of his lower extremities, as well as any 
changes in bowel or bladder habits; the Veteran was given an 
epidural injection.  In October 2006, the Veteran reported that 
following his previous injections, his legs had improved, his 
pain was gone, he still had some give way weakness, but on the 
whole it was infrequent and he was able to drive and work full 
time.  In January 2007, the Veteran reported mechanical left low 
back pain with no radiation into the leg.  

In February 2007, the Veteran was afforded a medical examination 
in connection with his radiculopathy of the bilateral lower 
extremities.  During the examination, the Veteran complained of 
leg or foot weakness.  He further reported bilateral radiating 
leg pain, described as sharp shooting, with his right leg worse 
than the left leg.  The examiner observed that the Veteran's left 
leg had a tendency to buckle, which caused him to falter but not 
fall.  Motor examination revealed: bilateral ankle dorsiflexion 
3/5, bilateral ankle plantar flexion 3/5, and great toe extension 
3/5.  The Veteran's muscle tone was found to be normal, and there 
was no muscle atrophy.  Sensory examination was normal for the 
Veteran's lower extremities, which included vibration, pain 
(pinprick), light touch, and position sense testing.  Reflex 
examination revealed: knee jerk, left 1+ (hypoactive), right 2+ 
(normal); ankle jerk, both left and right 3+ (hyperactive without 
clonus); and normal plantar flexion for the left and right.  
Electrodiagnostic study results did not show any evidence of 
peripheral, segmental, or compression neuropathy for the 
different nerves tested of the lower extremities.  An 
electromyograph (EMG) study showed findings which were consistent 
with early L5-S1 root lesion and/or radiculopathy, with the right 
more than the left.  The Veteran was diagnosed with chronic low 
back pain with radiculopathy.  The examiner stated that the 
Veteran had significant effects with regard to his usual 
occupation due to increased absenteeism.  The examiner stated 
that the Veteran's disabilities affect his usual daily 
activities; which were moderate for chores, shopping, and 
traveling; severe for exercising and recreation; and prevented 
sports.  There were no effects with regard to feeding, bathing, 
dressing, toileting, or grooming.

A private treatment record from April 2007 documents that the 
Veteran had complaints of low back pain, and reported being 
unable to work due to feeling bad.  The physician recommended 
that the Veteran remain away from work for four weeks.  The 
physician stated that the Veteran had unexplained radicular pain; 
the Veteran was given a L5-S1 disc injection.  Later, in April 
2007, the Veteran underwent a normal limited bone scan with 
single-photon emission computed tomography (SPECT) imaging of the 
lumbar spine; however, there was physiologic uptake of tracer, 
with regard to his hips.

In May 2007, the Veteran underwent a physical therapy initial 
evaluation.  During the evaluation, the Veteran denied any 
occurrence of dropfoot, bowel, or bladder control issues.  The 
Veteran demonstrated toe walking.  He had difficulty with heel 
walking, in that he could achieve the dorsiflexion but not 
transfer his weight left and right with any great ease; the 
Veteran held onto the walker when attempting the maneuver.  The 
Veteran ambulated with a slight stiffness to his gait, but no 
asymmetry with respect to antalgia.  Straight-leg in sitting was 
positive bilaterally for production of increased numbness and 
tingling in his feet.  Straight-leg in supine was positive 
bilaterally, which created increased numbness in his feet.  The 
Veteran reported a sitting tolerance of 30 minutes, standing 30 
minutes, walking 100 minutes, and sleeping for hours; he also 
indicated resting for 300 minutes per day due to pain.  The 
clinician stated that, by description, there was impairment in 
terms of function of the Veteran's left lower extremity, which 
may have been proprioceptive in part, and there was pain induced 
weakness (which referred to the Veteran's description of his left 
leg giving out).  A physical therapy progress note from June 2007 
states that the Veteran had been in for 8 visits during the past 
month, and that his treatment included manual therapy, 
therapeutic exercises, a home exercise program, and lumbar 
traction.  The clinician stated that, subjectively, the Veteran's 
symptoms had improved only slightly since starting therapy, and, 
objectively, his range of motion had significantly decreased from 
the initial evaluation, and his strength was much less than when 
he started physical therapy, especially when comparing the left 
to the right side.  In July 2007, the Veteran reported that he 
still had acute stabbing pain, and that he did not think that he 
would be able to go back to work.

VA treatment records reflect the Veteran's ongoing complaints of 
and treatment for his bilateral lower extremity disability since 
August 2007.  In August 2007, the Veteran reported that his pain 
was 7/10, located in the low back, which radiated to his hips and 
down his legs to the toes.  He also reported intermittent left 
lower extremity weakness and bilateral plantar side foot 
numbness.  He denied bowel and bladder complaints, as well as 
groin numbness.  The Veteran was assessed with chronic low back 
pain with some neuropathic component.

In November 2007, the Veteran was provided a neurosurgery 
consultation.  The Veteran reported that his legs felt weak, that 
he had some tingling in the legs, but did not describe 
claudication.  The Veteran reported at least twice as much back 
pain as leg pain.  Examination of the Veteran revealed normal 
pulses in the legs, and no edema or cyanosis.  There was no 
weakness, atrophy, clonus, or fasciculations.  Deep tendon 
reflexes (DTRs) were: knees, 2+, with the right brisker; ankles, 
approximately 2.  The Veteran's sensory was within normal limits 
for pin, light touch, pressure, joint, position, and perianal.  
Straight-leg raising while lying was 60-70 degrees for the right, 
with some back pain and tightness in the leg, with more back pain 
on hip rotation.  Straight-leg raising while lying was to 
approximately 80 degrees for the left, with some back pain, but 
less than the right.  Straight-leg raising while sitting up was 
slightly limited, with back pain, but no leg pain.  The Veteran's 
gait, on heel, tiptoe, tandem, stepping up onto a stool, leading 
with either foot, and Romberg were all within normal limits.  
There was no evidence of herniated nucleus pulposus (HNP)/nerve 
root compression.  The clinician stated that a magnetic resonance 
imaging (MRI) study showed narrowing and degeration of L5 and S1, 
but no nerve root compression.  The clinician stated that the 
Veteran did not need any surgical intervention, but suggested 
that he return to the pain clinic.

A pain clinic record from November 2007 states that it was the 
impression that the Veteran had chronic low back pain possibly 
secondary to radicular symptoms and facet-mediated pain.  In 
January 2008, the Veteran was provided a caudal epidural; the 
physician assessed the Veteran as meeting the criteria for ASA 2 
for mild to moderate systemic disturbance that only slightly 
limits physical activity, which is an American Society of 
Anesthesiologists' classification.  In March 2008, the Veteran 
was assessed with chronic low back pain with radiculopathy of the 
lower extremities, status post caudal epidural steroid injection 
with 30 percent pain reduction.  A December 2008 VA clinical 
record shows that the Veteran reported bilateral radiating leg 
"sharp, piercing" pain, as well as tingling in the bilateral 
thighs circumferentially, and bilateral knee and hip flexion 
weakness.  Examination of the Veteran revealed sensation 
decreased to pin in right leg on posterolateral thigh, lateral 
calf, and dorsum of right foot.  In the left leg, the Veteran had 
reduced sensation on posterolateral thigh, medial calf, and 
dorsum of the foot.  The Veteran's strength was 4/5 globally for 
the bilateral lower extremities.  Reflexes were present and 
symmetric at the patella, Achilles, and hamstrings.  The Veteran 
was assessed with chronic low back pain and bilateral leg pain.

In July 2008, the Veteran was hospitalized at a VA facility for 3 
days due to lumbar back pain.  His discharge diagnosis was 
herniated lumbar disc.  Later in July 2008, the Veteran denied 
changes in gait, balance, strength, or concentration; a VA 
clinician stated that the Veteran was able to get on the exam 
table without difficulty.

A November 2008 VA treatment record notes that the Veteran 
reported increased pain in his back and legs with numbness, 
tingling, and weakness in his bilateral legs.  The Veteran 
further reported having difficulty going up and down stairs.  
Subsequently in November 2008, a VA clinician observed that the 
Veteran had an abnormal gait, but that he was able to get on the 
exam table without difficulty.  In August 2009, the Veteran was 
seen by the pain clinic, and the physician assessed the Veteran 
as meeting the criteria for ASA 2 (for mild to moderate systemic 
disturbance that only slightly limits physical activity).

A November 2009 VA treatment record shows that the Veteran 
reported ongoing low back pain, which was getting worse over the 
past 3 weeks, with radiating pain down the right leg with 
numbness and tingling with slight nausea.  He reported some 
difficulty walking due to the pain, and rated the pain 8/10.

Per the Board's September 2009 remand instructions, the Veteran 
was afforded a subsequent VA examination in December 2009.  
During the examination, the Veteran reported radiating, shooting 
pains down the back of his legs and into his ankles.  A summary 
of the Veteran's peripheral nerve symptoms for his left and right 
side were: foot drop, weakness from the waist down, numbness from 
the waist down, paresthesias, pain, and impaired coordination.  
The Veteran further described sharp, piercing pains which start 
in low back, shoot down the buttock and then the lateral leg to 
the ankle.  His incoordination included tripping, stumbling, 
kicking into objects, and not knowing the position of his feet at 
times.  The examiner noted that the Veteran needed to use a cane 
on the left side in order to maintain his balance, and that his 
left leg dragged on the ground when he walked.  

Motor examination revealed: weakness of the right hip flexor and 
quadriceps; that he could lift the leg minimally with difficulty 
against gravity and the Veteran's ability got weaker with use; he 
could flex his right hamstring, but they were weak against 
resistance, and fatigued after 3-4 repetitive movements; he could 
not straighten his left leg due to quadriceps weakness, and could 
not push against pressure; he had difficulty bending his left 
hamstring against light resistance; and he could only slightly 
flex his right and left leg against gravity due to hip flexor 
weakness, and could not flex his hip against resistance.  Sensory 
examination for the right lower extremity revealed: normal 
vibration, decreased pain for the lateral knee and dorsal foot, 
decreased light touch for the lateral knee and dorsal foot, and 
normal position sense; L4 was the affected nerve.  

Sensory examination for the left lower extremity revealed: 
vibration was absent in the left 1st digit, decreased pain for 
the lateral knee and dorsal foot, decreased light touch for the 
lateral knee and dorsal foot, and normal position sense; sciatic 
was the affected nerve.  Reflex examination revealed: knee 
reflex, both left and right 2+; ankle reflex, left 2+, right 3+; 
and normal plantar flexion for the left and right.  The examiner 
found that muscle atrophy was present; no abnormal muscle tone or 
bulk; no tremors, tics, or other abnormal movements; and the 
nerve disorder did not affect the function of any joint.  

The examiner stated that the Veteran had an abnormal gait, and 
walked heal to toe with deliberate motion and mild dragging of 
the left foot, and needed a cane to maintain balance.  The 
examiner found the Veteran to have muscle wasting of the 
bilateral quadriceps and that some the Veteran's issues were more 
due to weakness in his thighs than due to sensory loss of his 
lower extremities.  The Veteran's EMG was inconsistent with 
peripheral neuropathy; however, history and examination revealed 
evidence of some neuropathy/neuralgia.  The examiner further 
stated that EMG is not absolute in its ability to ascertain 
neuralgia and neuropathy.  The Veteran's examination was 
consistent with a mild sensory neuropathy and neuralgia and motor 
examination was moderately worse compared with weakness noted in 
his pain clinic examination in July 2007, where all of the 
findings were 4-/5.  The examiner stated that pain could be a 
factor in muscle atrophy and weakness, and could not be 
absolutely ruled out as causing him difficulty.  The diagnosis 
was peripheral neuropathy, peripheral neuralgia, peroneal nerve 
dysfunction, traumatic arthritis, and osteoarthritis.  The 
examiner stated that the Veteran's disabilities affect his usual 
daily activities; which were mild for traveling, bathing, and 
dressing; moderate for chores, shopping, exercising, recreation; 
and prevented sports.  There were no effects with regard to 
toileting and grooming.

A VA treatment record from January 2010 documents that the 
Veteran reported chronic pain radiating to his left leg.  
Examination of the Veteran revealed that he walked with a cane, 
his antalgic gait was questionable, he had normal strength on 
lower extremities, and he had no neuro-deficit.  The physician 
concluded that there was no evidence of lumbar radiculopathy or 
neuropathy.

The Veteran has testified and submitted multiple statements 
regarding the contention that the severity of his radiculopathy 
of the right and left lower extremities warrants a higher 
disability rating, as well as how the disabilities affect his 
employability.

The Board notes that impairment of the Veteran's employability 
due to his service-connected radiculopathy of the right and left 
lower extremities has been raised by the record.  In this regard, 
the Board notes that it has directed the AMC/RO (discussed within 
the Remand section) to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service for 
consideration of an extraschedular evaluation for the Veteran's 
service-connected radiculopathy of the right and left lower 
extremities.  Therefore, the Board's current analysis only 
considers the Veteran's disability under the schedular criteria.  
See 38 U.S.C.A. 
§ 1155 (Disability evaluations are determined by the application 
of the schedule of ratings which is based on average impairment 
of earning capacity.).

The Board acknowledges that the Veteran, in advancing this 
appeal, suggests that his radiculopathy of the right and left 
lower extremities is more severe than the assigned disability 
ratings reflect.  There is no doubt that the Veteran's bilateral 
lower extremity disability results in impairment, and his 
complaints of weakness, numbness, paresthesias, pain, and 
impaired coordination are credible and fully supported by the 
medical evidence.  Nevertheless, medical evidence generally is 
required to probatively address questions requiring medical 
expertise; lay assertions do not constitute competent medical 
evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Lay assertions may serve to support a 
claim by supporting the occurrence of lay-observable events or 
the presence of symptoms of disability subject to lay 
observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The Board has considered the 
Veteran's contentions carefully.  In this case, competent medical 
evidence offering detailed medical findings and specialized 
determinations pertinent to the rating criteria are the most 
probative evidence with regard to evaluating the Veteran's 
service-connected bilateral lower extremity disability.

The Board has considered rating the Veteran's bilateral lower 
extremity disability under other Diagnostic Codes in order to 
provide the Veteran with the most beneficial rating; however, the 
Board finds that the Veteran's bilateral lower extremity 
disability is rated most appropriately under Diagnostic Code 
8520.

A review of the evidence reflects that the Veteran's 
radiculopathy of the right lower extremity warrants a 20 percent 
rating (but no higher) from August 31, 2006; his radiculopathy of 
the left lower extremity warrants a 20 percent rating (but no 
higher) from August 31, 2006 to December 14, 2009; and his 
radiculopathy of the left lower extremity warrants 60 percent 
rating (but no higher) from December 14, 2009.  Due to the staged 
ratings throughout the period on appeal, the Board must consider 
different criteria according to the rating assigned to each 
period of time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In considering the period from August 31, 2006 to present for the 
right lower extremity and for the period from August 31, 2006 to 
December 14, 2009 for the left lower extremity, the Board finds 
that the record satisfactorily indicates that the Veteran's 
overall bilateral lower extremity disability symptomatology 
reported in the medical evidence is essentially consistent with 
the criteria listed for a 20 percent rating.  The Board notes 
that the medical evidence on file does not demonstrate that the 
Veteran would warrant a higher rating under Diagnostic Code 8520.  
For these time periods, the Veteran's bilateral lower extremity 
disability has not at any time shown manifestations of moderately 
severe incomplete paralysis.  Significantly, during the February 
2007 VA examination, the Veteran had complaints of leg or foot 
weakness and pain; however, the Veteran's muscle tone was normal, 
there was no muscle atrophy, his sensory examination was normal, 
and an electrodiagnostic study did not show any evidence of 
neuropathy.  In addition, the Veteran received ongoing medical 
injections for low back pain and bilateral leg pain; but was 
consistently assessed as meeting the criteria for ASA 2 for mild 
to moderate systemic disturbance that only slightly limits 
physical activity, with the most recent assessment from 
August 2009.  

The Board notes that the Veteran's right lower extremity 
disability showed increased symptomatology during the December 
2009 VA examination; however, the Board finds that the Veteran's 
right lower extremity disability did not meet the criteria for 
moderately severe incomplete paralysis.  In this regard, the 
examiner stated that the Veteran's examination was consistent 
with a mild sensory neuropathy and neuralgia.  In addition, a VA 
treatment record from January 2010 states that the Veteran only 
reported chronic pain radiating to his left leg, and examination 
revealed that he had normal strength on lower extremities and he 
had no neuro-deficit.  As discussed above, there are numerous 
medical reports of record with somewhat varying accounts of the 
Veteran's bilateral lower extremity disability, but the totality 
of the medical evidence suggests that the Veteran's bilateral 
lower extremity disability was not manifested by moderately 
severe incomplete paralysis for these time periods.  

The Board also has considered the medical evidence pertaining to 
the period within one year prior to the claim, specifically 
private treatment records dated in February 2005 and October 
2006.  However, these records demonstrate radiating pain to the 
legs, with some complaints of give way weakness that was 
infrequent, and the ability to drive and work full time.  This 
evidence does not warrant higher ratings prior to the date of the 
claim.

Having carefully considered the claim in light of the record and 
the applicable law, the Board finds that the preponderance of the 
evidence supports the Veteran's entitlement to a disability 
rating of 20 percent (but no higher) for his bilateral lower 
extremity disability, effective August 31, 2006; therefore, the 
claim for an increased rating is granted to that extent, for the 
applicable time period.  

In sum, the Board finds that the preponderance of the evidence is 
against finding that the Veteran is entitled to a disability 
rating in excess of 20 percent for radiculopathy of the right 
lower extremity from August 31, 2006 to present, or for 
radiculopathy of the left lower extremity for the time period 
from August 31, 2006 to December 13, 2009.

In considering the Veteran's radiculopathy of his left lower 
extremity for the period from December 14, 2009, the Board has 
determined that the Veteran is not entitled to more than a 60 
percent disability rating.  

The Board finds that the totality of the medical evidence 
suggests that the Veteran's radiculopathy of his left lower 
extremity was not manifested by complete paralysis, including: no 
active movement possible of muscles below the knee, and flexion 
of knee weakened or (very rarely) lost.  During the December 2009 
VA examination, motor examination revealed that he could move his 
left lower extremity, although with difficulty.  Significantly, 
in January 2010, a VA treatment report documented that the 
Veteran was able to walk with a cane, his antalgic gait was 
questionable, he had normal strength on lower extremities, and he 
had no neurodeficit.  Given this overall disability picture, the 
Board finds that the Veteran's symptoms did not approximate a 
disability rating greater than 60 percent.

In sum, the Board finds that the preponderance of the evidence is 
against finding that the Veteran is entitled to a disability 
rating in excess of 60 percent for radiculopathy of the left 
lower extremity for the period from December 14, 2009.

Finally, in making this determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a more favorable decision.  
The Veteran may always initiate a claim for an increased rating 
in the future if there is an increase in the severity of his 
radiculopathy of the right and left lower extremities.


ORDER

The appeal is denied in part and granted in part (subject to laws 
and regulations applicable to payment of VA monetary benefits) as 
follows:

Entitlement to a 20 percent disabling rating (but no higher) is 
granted for radiculopathy of the right lower extremity, effective 
from August 31, 2006.

Entitlement to a 20 percent disabling rating (but no higher) is 
granted for radiculopathy of the left lower extremity, from 
August 31, 2006 to December 14, 2009.

Entitlement to a disability rating greater than 60 percent for 
radiculopathy of the left lower extremity from December 14, 2009 
is denied.








REMAND

Extraschedular Rating

Although the Board has considered the Veteran's claim for 
entitlement to an increased schedular rating for radiculopathy of 
the right and left lower extremities, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), the Board must consider 
the potential application of various provisions of Title 38 of 
the Code of Federal Regulations, whether or not the Veteran 
raised them, including § 3.321(b)(1), which governs 
extraschedular ratings.  In the instant case, the Board finds 
that the evidence of record may suggest such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the Veteran 
has reported that he quit working in March 2007, and that his 
bilateral lower extremity disabilities affect his employability.  
In addition, a private treatment record from April 2007 documents 
that the Veteran was recommended to remain away from work for 
four weeks.  Records within the claims file document that the 
Veteran's prior employment was as a driver.  The Board finds that 
the Veteran's service-connected radiculopathy of the right and 
left lower extremities affects his employability in ways not 
contemplated by the ratings schedule.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008) (citing VAOPGCPREC 6-96 (Aug. 16, 1996)).  
In light of the above, and given that the Veteran's service-
connected radiculopathy of the right and left lower extremities 
presumably interferes with his employment, the criteria for 
submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

TDIU

The Board acknowledges the recent judicial holding in Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the 
United States Court of Appeals for Veterans Claims held that a 
request for a total rating based on individual unemployability 
(TDIU), whether expressly raised by the Veteran or reasonably 
raised by the record, is not a separate 'claim' for benefits, but 
rather, can be part of a claim for increased compensation.  In 
other words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  In the present 
case, during the course of the present appeal, the Veteran did 
file an express claim for TDIU.  That claim was denied by the RO 
in November 2008.  However, since the RO's decision was issued 
prior to Rice, the Board finds that the TDIU issue is also 
currently on appeal.

The TDIU claim is raised by the record because in May 2010, VA 
received the representative's Informal Hearing Presentation, 
which contends that the Veteran's appeal also entails the issue 
of entitlement to a TDIU.  The Veteran also is in receipt of SSA 
disability benefits for his lumbar spine (which is associated 
with his peripheral neuropathy).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the Veteran 
written notification specific to the claim 
for an extraschedular rating for 
radiculopathy of the right and left lower 
extremities under 38 C.F.R. § 3.321(b)(1) and 
a TDIU claim.

2.  Thereafter, the AMC/RO should refer the 
case to the Under Secretary for Benefits or 
the Director, Compensation and Pension 
Service for consideration of an 
extraschedular evaluation for the Veteran's 
radiculopathy of the right and left lower 
extremities.  See 38 C.F.R. 
§ 3.321(b).

3.  After completion of the above and any 
further development deemed necessary, the 
AMC/RO should review the expanded record and 
determine whether an extraschedular rating is 
warranted for the Veteran's radiculopathy of 
the right and left lower extremities.  

4.  The AMC/RO should formally readjudicate 
the Veteran's TDIU claim.

5.  If any benefits sought on appeal remain 
denied, then all appropriate appellate 
procedures should be followed.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


